Citation Nr: 0607925	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected thoracotomy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from October 1984 
to October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim on 
appeal.  

The Board notes that the veteran had perfected an appeal for 
the issue of entitlement to an increased disability rating 
for service-connected thoracotomy residuals, rated as 10 
percent disabling.  However, by an October 2003 Decision 
Review Officer (DRO) decision, the RO awarded the veteran 
service connection for left thoracotomy scar, granting a 
separate 10 percent rating therefor.  The DRO decision 
explains that the veteran stated his appeal for a higher 
disability rating for service-connected thoracotomy residuals 
was satisfied by the assignment of the separate 10 percent 
rating from the thoracotomy scar, and that the issue was 
resolved and withdrawn from the pending appeal.  Indeed, the 
issue of entitlement to an increased disability rating for 
service-connected thoracotomy residuals was not certified for 
appeal, nor did the veteran or his accredited representative 
express disagreement or dissatisfaction with the October 2003 
DRO decision.  Therefore, the issue of the issue of 
entitlement to an increased disability rating for service-
connected thoracotomy residuals is not an issue on appeal 
before the Board. 

The Board also notes that by an October 2002 rating decision, 
the RO, in pertinent part, denied the veteran's claim of 
entitlement to total disability rating based on individual 
unemployability (TDIU).  The veteran expressed disagreement 
or dissatisfaction with this decision by a November 2002 
letter from the veteran's accredited representative and by a 
VA Form 9 filed by the veteran in November 2002.  As the RO 
did not render a Statement of the Case (SOC) for the claim of 
entitlement to TDIU, for the reasons set forth in the remand 
portion of this decision, the issue is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The evidence does not show that the veteran's depression or 
other chronic acquired psychiatric disorder was present in 
service or within one year following service discharge, is 
otherwise causally related to any incident of service or is 
etiologically related to his service-connected thoracotomy 
residuals.


CONCLUSION OF LAW

Entitlement to service connection for depression, to include 
as secondary to service-connected thoracotomy residuals, is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005); Allen v. 
Brown; 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he suffers from depression as result of 
service, to include as due to the residuals of his service-
connected thoracotomy.  The Board notes that in accordance 
with an October 1987 rating decision, the RO awarded the 
veteran service connection for the residuals of a 
thoracotomy, assigning a 10 percent disability rating 
therefor.  An October 2003 Decision Review Officer decision 
awarded the veteran service connection for left thoracotomy 
scar, granting a separate 10 percent rating therefor.  The 
veteran contends that the pain and discomfort he suffers from 
these service-connected thoracotomy residuals have resulted 
in his diagnosed depression.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board also notes that where a veteran who served for 
ninety (90) days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as psychoses, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Turning to the relevant medical evidence, the service medical 
record (SMRs) do not show that the veteran complained of, was 
diagnosed with, or treated for depression or any other 
psychiatric disorder during service.  In several SMRs dated 
from May 1985 through May 1986 evaluating the veteran's 
mental status, he was assessed to suffer from adjustment 
disorder and immature personality traits.  The Board notes, 
however, that a personality disorder is not a disease or 
injury for which service connection may be awarded.  
38 C.F.R. § 4.127 (2005).  

Turning to the post-service medical records, VA psychiatric 
records reveal that the veteran maintained the diagnosis of 
adjustment (personality) disorder through August 2001.  
Therefore, as there is no medical evidence of psychosis to a 
degree of 10 percent or more within one year of the veteran's 
separation from service in October 1987, presumptive service 
connection for a psychiatric disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Evidence of a chronic acquired psychiatric disorder first is 
documented in the record in a September 2001 VA psychiatry 
attending note, which included a diagnosis of Major 
depression, single episode, moderate.  Since then, the 
veteran has been followed by VA health facilities for 
treatment of his depression.

A November 2001 VA respiratory examination report included a 
review of the veteran's medical history and a thorough 
physical examination.  The diagnosis was: status post 
spontaneous tension pneumothorax of the left lung and 
thoracotomy for pleurodesis; and subcostal nerve entrapment 
by scar tissue left lateral anterior chest wall.  The 
examiner commented that "the veteran gives a fairly coherent 
and consistent history for nerve entrapment.  The level of 
the stressful symptomatology at the present time does not 
seem to me to be enough to result in any significant mental 
problems." 

A January 2002 VA psychiatric examination report recited the 
veteran's history and evaluated his mental status.  The 
diagnosis included major depression, recurrent, severe.  The 
examiner commented that 

[t]he only connection between his chest pain and 
depression might be a tenuous one in which he has 
not been able to maintain work and therefore has 
become more depressed . . . . That is a very 
tenuous connection and the depression seems more 
likely to be secondary to the loss of his home and 
his children and jobs.  I will leave it to the 
other examiner regarding his chest pain as to 
whether it is possible that it has been severe 
enough to cause him to be unable to do certain 
tasks like lifting, which then would have possibly 
cost him these jobs. 

A December 2002 respiratory examination report included a 
review of the relevant history and physical examination.  The 
diagnosis was post thoracotomy and pneumonectomy.  The 
impression was that the veteran's "thoracic wounds do not 
impede his ability to maintain gainful employment."

A June 2004 private discharge summary report notes that the 
veteran admitted to a private hospital for treatment of 
several complaints, including "anxiety with pain disorder."  
The report explains that the veteran was admitted for chest 
pain due to the fact that he has risk factors such as 
diabetes and hypertension.  As cardiac testing was normal, 
the chest pain appeared atypical and had a strong anxiety 
component.  Indeed, the veteran complained of recurring chest 
pain during panic attacks.   

A June 2004 VA hospital discharge note explains that the 
veteran was hospitalized from June 25, 2004 to June 30, 2004, 
for major depression, recurrent, severe.

VA pain clinic reports dated in February 2005 detail the 
veteran's continuing complaints of chest pain.  The 
impression was:  Neuropathic pain secondary to scar of 
thoracotomy; and pain with psychological factors and general 
medical condition. 

Upon consideration of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for depression, to include as secondary to 
service-connected thoracotomy residuals, is not warranted.  
The evidence is not persuasive regarding the veteran's claim 
that his currently diagnosed depression is related to service 
or as secondary to the service-connected residuals of his 
thoracotomy.  

The medical evidence reveals that the veteran was not 
diagnosed with a psychiatric disorder, depression, until 
September 2001 - nearly 15 years after separation from 
service - and none of the medical evidence of record 
indicates that the veteran's depression is a result of 
service or secondary to the service-connected residuals of 
the thoracotomy.  Indeed, the medical evidence of record 
tends to discount the veteran's claim.  The November 2001 VA 
examination report specifically states that any symptoms 
caused by the veteran's service-connected thoracotomy 
residuals are not significant enough to cause psychological 
problems.  A January 2002 VA examination report further 
opines that the veteran's claim is "tenuous" and suggests 
rather that problems with his family relationship and 
maintaining gainful employment are factors in the veteran's 
depression.  In regard to maintaining gainful employment, a 
December 2002 VA examination report opined that the veteran's 
service-connected thoracotomy residuals did not impede the 
veteran's ability to work, further discounting the veteran's 
claim that his depression is related to such service-
connected residuals.

The weight of the medical evidence suggests that veteran's 
pain may be, to an extent, psychogenic in nature.  In this 
sense it suggested that the pain may result from his 
psychiatric problems, rather the other way around, as the 
veteran contends.  For instance, the private June 2004 
hospital discharge summary suggests that the veteran's chest 
pain developed due to anxiety attacks.  In any event, these 
records do not support the assertion that the psychiatric 
problems were caused by the service-connected thoracotomy 
residuals.

The February 2005 VA pain clinic records, while acknowledging 
the veteran suffers some pain and psychological problems, 
contain no suggestion that the veteran's pain from his 
service-connected thoracotomy residuals are a cause of the 
veteran's depression.   

The Board has considered the veteran's written statements 
submitted in support of his contention that his depression is 
related to service, to include as secondary to the service 
connected residuals of a thoracotomy.  However, these 
statements are not competent medical evidence of a nexus 
between his currently diagnosed depression and service 
incurrence or as a result of his service-connected 
thoracotomy residuals.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  There is simply no medical 
evidence to support his contention that the veteran's 
currently diagnosed depression is in any way related to 
service, or as a result of his service-connected thoracotomy 
residuals.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for depression, to include as secondary 
to the service connected residuals of a thoracotomy.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a September 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In response to the VCAA notice, VA 
examinations were procured to evaluate the veteran's claim 
and copies of all relevant VA and private medical records 
were obtained. In the Board's view, the medical evidence is 
sufficient to decide the claim and the decision is 
unfavorable to the claim. 

The Board also notes that by an October 2002 Statement of the 
Case (SOC) and November 2004 letter, the veteran was again 
informed of his VCAA rights.  Under the totality of the 
circumstances, the Board finds that the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this claim on appeal.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite 
the inadequate notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  


ORDER

Entitlement to service connection for depression, to include 
as secondary to service-connected thoracotomy residuals, is 
denied.


REMAND

By an October 2002 rating decision, the RO, in pertinent 
part, denied the veteran's claim of entitlement to total 
disability rating based on individual unemployability (TDIU).  
The veteran expressed disagreement or dissatisfaction with 
this decision by a November 2002 letter from the veteran's 
accredited representative and through a VA Form 9 filed by 
the veteran in November 2002.  The RO, however, has not 
produced the statement of the case on this issue as is 
required by 38 C.F.R. § 19.26 (2005).  The Board finds that 
the contents of the letter and VA Form 9, both dated in 
November 2002, are sufficient to meet the requirements of a 
notice of disagreement pursuant to 38 C.F.R. § 20.201 (2005).  
While the Board may not exercise jurisdiction on claims in 
the absence of a properly perfected appeal, the issue of 
entitlement to TDIU must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Although the Board has in the past referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU) and an effective date for the such 
a rating, were it to be awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.	The veteran should be issued a 
statement of the case in regard to his 
claim of entitlement to TDIU.  If, and 
only if, the veteran files a substantive 
appeal in a timely manner to this issue, 
should the case returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


